Carriers; Interstate Com/meree Commission orders or rules; judicial review; suspension of proceedings. — Plaintiff seeks recovery of additional freight charges on shipments of trailers for defendant. This case comes before the court on plaintiff’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, on October 30, 1970, the court denied plaintiff’s motion without prejudice, and suspended further proceedings pending the outcome of defendant’s appeal to the District Court, pursuant to 49 U.S.C. §17(9) of the decision of the Interstate Commerce Commission of January 8,1970. On January 22, 1971, the court denied plaintiff’s motion for reconsideration of the order of October 30, 1970, and plaintiff’s request for oral argument.